                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division


UNITED STATES OF AMERICA


V.                                                    Criminal No. 3:18CR118-HEH


CHRISTOPHER BRANNAN,

        Defendant.


                                            ORDER
           (Denying as Moot Defendant's Motion for Direct Home Confinement)

        THIS MATTER is before the Court on Defendant's pro se Motion for Direct Home

Confinement filed on April 6, 2020(ECF No. 23). The Assistant United States Attomey filed a

response stating that he had communicated with Defendant's case manager, at the Bureau of

Prisons, who indicated that they were in the process of granting the request.
        The Court has confirmed with the Bureau ofPrisons that Defendant was released to home

confinement on June 5, 2020. Therefore, Defendant's Motion is DENIED AS MOOT.

        The Clerk is directed to send a copy ofthis Order to all counsel ofrecord and to the

Defendant, who is pro se.

        It is so ORDERED.




                                                                     /s/
                                                     Henry E. Hudson
                                                     Senior United States District Judge

Date:              ao26
Richmond, VA
